DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/01/2022 has been entered.  Claim(s) 1-20 remain pending in the application.  Claims 12-14 remain withdrawn.  Applicant’s amendments to the Claim(s) have overcome the claim objections and 112b rejections previously set forth in the Non-Final Office Action mailed 05/13/2022.
Claim Interpretation
Regarding claims 7, 10, and 17-18, the examiner interprets the term “high stress” to refer to a short transverse stress level of 85% of the product tensile yield strength in the short transverse direction and the term “humid environment” to refer to an environment of 85% relative humidity at a temperature of 70°C.
The examiner interprets the term “mid thickness” to refer a plane that is midway between the surfaces of the product as defined by applicant in the Remarks filed 09/01/2022.
The examiner interprets the term “quarter thickness” to refer a plane that is one-quarter of the distance between the surfaces of the product as defined by applicant in the Remarks filed 09/01/2022.
The examiner interprets the mechanical properties of strength and toughness to be measured prior to Environmentally Assisted Cracking as defined by applicant in the Remarks filed 09/01/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10-11, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 10, and 17-18 recite the term “a minimum life without failure” which is indefinite because it is unclear to the examiner what limitation the term “without failure” is meant to impart, for example if “failure” is defined by the material beginning to undergo plastic deformation, if the material must completely fracture, if the material must crack, or another meaning.  The examiner interprets the claim to be met by anything that could be considered as failure by one of ordinary skill in the art absent a specific indication to the contrary.  Claim 8 is further rejected for being dependent upon the indefinite claim 7.  Claim 11 is further rejected for being dependent upon the indefinite claim 10.
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 19-20 recite the broad recitations “Mg 2.05-2.2” and “Cu 1.8-2.2”, and the claim also recites “wherein the sum Cu+Mg is between 3.8 and 4.2” which is the narrower statement of the range/limitation.  The sum of Cu+Mg cannot be 3.8 with the instantly claimed ranges, the lowest sum can be 3.85. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the claims to be met by a sum Cu+Mg of 3.85-4.2 absent a specific indication to the contrary.  Claims 2-11 and 15-17 are further rejected for being dependent upon the indefinite claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bes et al. (US 2005/0150578 A1) herein Bes.
Regarding claims 1 and 19-20: 
Bes teaches a rolled aluminum alloy product [0003, Bes] 
Wherein the thickness of rolled products may be 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047, Bes].  The examiner notes that the overlap of the product thicknesses of the instant claims and Bes is prima facie evidence of obviousness. See MPEP 2144.05(I).
Wherein the composition overlaps with the instantly claimed aluminum composition as shown below in Table 1, except for Mg where Bes discloses a magnesium range close to the claimed magnesium range.  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties.  See MPEP 2144.05(I).  Furthermore, the examiner notes that Bes discloses that the magnesium content of 1-2 weight% is merely an advantageous compromise and the chemical composition is chosen such that the Mg/Cu ratio of the alloy being below about 1 [0031-0032, Bes], the examiner submits it would be obvious to one of ordinary skill in the art that magnesium could then be increased beyond 2 weight%, for example up to the upper limit of the copper range of 2.5 weight%, while still maintaining the Mg/Cu ratio that is a goal of Bes, and so Bes does not teach away from using magnesium values of greater than 2.0 weight%.
Bes does not specify the sum of Cu and Mg, however the examiner notes that the sum merely further limits the copper and magnesium contents of the alloy which the examiner notes are still close and overlapping, which is prima facie obvious for the reasons explained above.  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties.  See MPEP 2144.05(I).  For example 2.0 weight% of magnesium and 2.10 weight% of copper would give a sum of 4.10 weight% which falls within the instantly claimed range.
Regarding claim 19 the examiner notes that the limitation of “consisting essentially of” limits the chemistry to elements as claimed and those that do not materially affect the basic and novel characteristics of the invention, the examiner further notes that absent a clear indication of what the “basic and novel characteristics” are, then “consisting essentially of” is treated with the same meaning as “comprising”, and so regarding claim 19 the examiner interprets “consisting essentially of” to have the same meaning as “comprising” and thus is met by Bes teaching a similar composition not requiring the addition of any extra elements.  
Regarding claim 20 the examiner notes that the limitation of “consisting of” limits the chemistry to elements as claimed, the examiner further notes that Bes does not include any elements outside of those instantly claimed and so meets the limitation of “consisting ”.  See MPEP 2111.03.
Table 1

Instant claims, weight%
Bes, weight% [0019]
Zn
6.9-7.5 (claims 1 and 19-20)
7.0-7.20 (claim 4)
6.9-7.3 (claim 16)
6.7-7.3 [0020]
Mg
2.05-2.2 (claim 1 and 19-20)
2.05-2.10 (claim 3)
1.0-2.0 [0020]
Cu
1.8-2.2 (claims 1 and 19-20)
1.90-2.15 (claim 2)
Cu>2.7*Mg-0.5*Zn (claim 5)
Cu<2.7*Mg-0.5*Zn+0.3 (claim 6)
1.95-2.15 (claims 10 and 18)
1.95-2.2 (claim 15)
1.9-2.5 [0020]
Zr
0.04-0.14
0.04-0.15 [0021]
Mn
0-0.1
Not specified
Ti
0-0.15
Not specified
V
0-0.1
Not specified
Fe
≤0.15
≤0.15 [0021]
Si
≤0.15
≤0.15 [0021]
Impurities 
≤0.05 each
≤0.15 total
≤0.05 each [0022]
≤0.15 total [0022]
Al
Balance 
Remainder [0022]
Cu+Mg
3.8-4.2
Not specified


Regarding claims 2-4 and 15-16, the examiner notes that Bes discloses a product with an overlapping and close composition as shown above in Table 1.  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties . See MPEP 2144.05(I).
Regarding claim 5, Bes does not specifically disclose that Cu>2.7*Mg-0.5*Zn, however the examiner notes that this equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes are still close and overlapping, which is prima facie obvious for the reasons explained above.  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties . See MPEP 2144.05(I).
Regarding claim 6: 
Bes does not specifically disclose that Cu<2.7*Mg-0.5*Zn+0.3, however the examiner notes that equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes are still close and overlapping, which is prima facie obvious for the reasons explained above.  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties . See MPEP 2144.05(I).  
As an example, using magnesium of 2.0 and Zn of 7.5 gives Cu<(2.7*2.0)-(0.5*7.5)+0.3=5.535-3.75+0.3=1.95, so this would limit Cu<1.95 which overlaps with the copper range of Bes as shown above in Table 1 and the instantly claimed copper range of claim 1.  The examiner notes this example would also give Cu+Mg<1.95+2.0 which gives Cu+Mg<3.95 which the examiner notes overlaps with the Cu+Mg range instantly claimed, therefore the copper and magnesium ranges of Bes do meet the Cu+Mg limitation of instant claim 6.  
Further, as discussed above it would be obvious higher magnesium values could be used, for example using magnesium of 2.05 and Zn of 7.5 gives Cu<(2.7*2.05)-(0.5*7.5)+0.3=5.535-3.75+0.3=2.085, so this would limit Cu<2.085 which overlaps with the copper range of Bes as shown above in Table 1.  The examiner notes this example would also give Cu+Mg<2.085+2.05 which gives Cu+Mg<4.135 which the examiner notes overlaps with the Cu+Mg range instantly claimed.
Regarding claim 9, as discussed above Bes teaches a product with a thickness of 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047, Bes].  The examiner notes that the compositions of the instant claims and Bes are so close that prima facie one skilled in the art would have expected them to have overlapping or similar properties . See MPEP 2144.05(I).
Regarding claims 7-8, 10-11, and 17-18, Bes teaches an overlapping copper content as shown above in Table 1 but does not specifically disclose ranges for a minimum life without failure after Environmentally Assisted Cracking, tensile yield strengths in the ST or L direction, KIC toughness in the S-L or L-T direction, however the examiner submits that similar, overlapping properties would naturally flow from the alloy of Bes.  Bes teaches a processing method that overlaps with the processing method of the alloy as disclosed in the instant specification, as shown below in Table 2, that is performed on an aluminum alloy with an overlapping and close composition as discussed above.  The examiner submits that one of ordinary skill in the art would expect that overlapping values of the claimed properties of a minimum life without failure after Environmentally Assisted Cracking, tensile yield strengths in the ST and L directions, and KIC toughness in the S-L and L-T directions would naturally flow from Bes since Bes discloses similar, overlapping processing steps performed on an alloy with a similar composition.  See MPEP 2145 and 2144.05(I).  The examiner’s position is further bolstered by applicant’s data in Tables 2-3 and 6-7 of Bes which shows comparable, overlapping properties of strengths in the L direction and toughness in the L-T direction for compositions [Tables 1 and 5, Bes] which are merely close to the claimed range (comparable to Bes).
Table 2

Instant application processing steps
Bes processing steps
Casting
Cast an ingot of claimed alloy [page 10 line 5]
Cast the alloy, ingot as an example [0036]
Homogenize
Homogenize the ingot 
Preferably at least one step at 460-510°C for 5-30 hours [page 10 lines 5-8]
Homogenize at 470-485°C for 15-16 hours [0036]
Hot rolling
Hot rolling ingot in one or more stages to a final thickness of at least 50 mm.
Preferably entry temperature is between 380-430°C [page 10 lines 8-11].  
The examiner notes that the entry temperature range is preferred but not required by applicant to achieve the instantly claimed product.
Hot rolls [0037] but does not specify a range for hot rolling entry temperatures.  For specific examples Bes teaches entry temperatures of 450°C [0059] and 420-440°C [0080], the examiner submits it would have been obvious to one of ordinary skill in the art to use hot rolling entry temperatures in the example ranges of 420-450°C.  
Thickness of rolled products may be 10 mm or thicker, 40 mm or thicker, and 60 mm or thicker [0047].
Solution Heat Treatment
Perform solution heat treatment
Preferably at 470-500°C for 1-10 hours [page 10 lines 11-13]
Solution heat treatment at 470-480°C for at least 4 hours [0039]
Quench
Conducting a quench
Preferentially with room temperature water [page 10 lines 13-14]
Quench, preferably in a liquid medium such as water, the liquid preferably being at a temperature of not more than about 40°C [0040] the examiner notes that below 40° overlaps with room temperature.
Stress relieving
Performing stress relieving by controlled stretching or compression
Preferably a permanent set of less than 5% [page 10 lines 14-15]
Controlled stretching with a permanent set of preferably 1-5% [0041]
Aging
Aging advantageously carried out in two steps
First step at 110-130°C for 3-20 hours
Second step at 140-170°C for 5-90 hours [page 11 lines 14-17]
Teaches single or two step aging [0042] but does not specify a temperature or time range for aging.  For specific examples Bes teaches two-step aging as:
120°C for 4 hours and 162°C for 24 hours [0064]
Or 120°C for 6 hours [0099] and 160°C for 5, 10, or 15 hours [0100]
The examiner submits it would have been obvious to one of ordinary skill in the art to use aging temperatures and times from the examples including a first aging step at 120°C for 4-6 hours and 160-162°C for 5-24 hours


Claim(s) 1-6, 9, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus et al. (US 2005/0006010 A1) herein Benedictus.
Regarding claim 1:
Benedictus teaches an aluminum alloy [0001, Benedictus] 
That may be rolled into a product with a thickness of more than 50 mm [0029, Benedictus].  The examiner notes that the overlap of the thicknesses of Benedictus and the instant application is prima facie obvious.  See MPEP 2144.05(I)
Wherein the composition overlaps with the instantly claimed aluminum composition as shown below in Table 3.  The examiner notes that the overlap of the compositions of the instant claims and Benedictus is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Benedictus does not specify the sum of Cu and Mg, however the examiner notes that the sum merely further limits the copper and magnesium contents of the alloy which the examiner notes still overlap with the copper and magnesium contents of Benedictus.  The examiner notes that the overlap of the compositions of the instant claims and Benedictus is prima facie evidence of obviousness.  See MPEP 2144.05(I).  For example 2.05 weight% of magnesium and 2.10 weight% of copper would give a sum of 4.15 weight% which falls within the instantly claimed range.
Regarding claim 19 the examiner notes that the limitation of “consisting essentially of” limits the chemistry to elements as claimed and those that do not materially affect the basic and novel characteristics of the invention, the examiner further notes that absent a clear indication of what the “basic and novel characteristics” are, then “consisting essentially of” is treated with the same meaning as “comprising”, and so regarding claim 19 the examiner interprets “consisting essentially of” to have the same meaning as “comprising” and thus is met by Benedictus teaching an overlapping composition.  
Regarding claim 20 the examiner notes that the limitation of “consisting of” limits the chemistry to elements as claimed, the examiner further notes that Benedictus does mention elements outside of those instantly claimed, specifically Cr and Hf [0025-0026, Benedictus] however the examiner notes that there are no lower limits for Cr and Hf and so can have values of 0 weight% and so the alloy of Benedictus meets the limitation of “consisting ”.  See MPEP 2111.03.
Table 3

Instant claims, weight%
Benedictus, weight% [0025-0027]
Zn
6.9-7.5 (claims 1 and 19-20)
7.0-7.20 (claim 4)
6.9-7.3 (claim 16)
5.5-9.5
Mg
2.05-2.2 (claim 1 and 19-20)
2.05-2.10 (claim 3)
1.5-3.5
Cu
1.8-2.2 (claims 1 and 19-20)
1.90-2.15 (claim 2)
Cu>2.7*Mg-0.5*Zn (claim 5)
Cu<2.7*Mg-0.5*Zn+0.3 (claim 6)
1.95-2.15 (claims 10 and 18)
1.95-2.2 (claim 15)
1.5-3.5
Zr
0.04-0.14
<0.25
Mn
0-0.1
<0.25
Ti
0-0.15
<0.10
V
0-0.1
<0.25 optional
Fe
≤0.15
<0.25
Si
≤0.15
<0.25
Impurities 
≤0.05 each
≤0.15 total
<0.05 each
<0.15 total
Al
Balance 
Balance
Cu+Mg
3.8-4.2
Not specified


Regarding claims 2-4 and 15-16, the examiner notes that Benedictus discloses a product with an overlapping composition as shown above in Table 1.  The examiner notes that the overlap of the alloy compositions of the instant claims and Benedictus is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claim 5, Benedictus does not specifically disclose that Cu>2.7*Mg-0.5*Zn, however the examiner notes that this equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes still overlap with the copper, zinc, and magnesium contents of Benedictus.  The examiner notes that the overlap of the alloy compositions of the instant claims and Benedictus is prima facie evidence of obviousness. See MPEP 2144.05(I).
Regarding claim 6, Benedictus does not specifically disclose that Cu<2.7*Mg-0.5*Zn+0.3, however the examiner notes that equation merely further limits the copper, zinc, and magnesium contents of the alloy which the examiner notes still overlap with the copper, zinc, and magnesium contents of Benedictus.  The examiner notes that the nearness of the alloy compositions of the instant claims and Benedictus is prima facie evidence of obviousness. See MPEP 2144.05(I).  As an example, using magnesium of 2.05 and Zn of 7.5 gives Cu<(2.7*2.05)-(0.5*7.5)+0.3=5.535-3.75+0.3=2.085, so this would limit Cu<2.085 which overlaps with the copper range of Benedictus as shown above in Table 1.  The examiner notes this example would also give Cu+Mg<2.085+2.05 which gives Cu+Mg<4.135 which the examiner notes overlaps with the Cu+Mg range instantly claimed.
Regarding claim 9, as discussed above Benedictus teaches a product with a thickness of more than 50 mm [0029, Benedictus].  The examiner notes that the overlap of the product thicknesses of the instant claims and Benedictus is prima facie evidence of obviousness. See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 15-16, and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/415,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a rolled aluminum-based alloy product having a thickness and aluminum composition that overlaps with the instantly claimed product thickness and composition.  The reference application further limits the amount of grains that are recrystallized and their aspect ratio, however the examiner notes that the instant claims do not exclude any products based on the amount of grains that are recrystallized or their aspect ratio.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would have no reason to modify the Mg content of Bes because Bes teaches that wanting an Mg/Cu ratio of below about 1 which may be obtained when Cu is 1.9-2.5 wt%, preferably 2.0-2.3 wt%, Mg was 1-2 wt%, preferably between 1.5-1.8 wt% [0031-0032, Bes].  The examiner cannot concur.  As discussed above Bes teaches that the disclosed Cu and Mg ranges are merely “advantageous” compromises for the aim of an Mg/Cu ratio of preferably below about 1 [0031-0032, Bes] the examiner submits it would be obvious to one of ordinary skill in the art that magnesium could then be increased beyond 2 weight%, for example up to the upper limit of the copper range of 2.5 weight%, while still maintaining the Mg/Cu ratio that is a goal of Bes.  The examiner notes that specific examples of Bes, such as the advantageous Cu and Mg ranges, do not teach away from the broader disclosure.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).
Applicant argues that Bes is directed to particular Mg and Cu amounts and ratios of the same and none of the examples of Bes teach or suggest the claimed product wherein the sum of Cu and Mg are between 3.8 and 4.2.  The examiner cannot concur.  The examiner notes that the Cu and Mg of Bes is still further overlapping with a sum of Cu+Mg between 3.8 and 4.2, which is prima facie obvious per MPEP 2144.05(I).  Further as discussed above it would be obvious to one of ordinary skill in the art to use higher limits of magnesium which would still overlap with the instantly claimed Cu+Mg limitation, for example 2.05 weight% of magnesium and 2.10 weight% of copper would give a sum of 4.15 weight% which falls within the instantly claimed range.  Further the examiner notes that specific examples of Bes do not teach away from the broader disclosure.  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments".  See MPEP §2123 (II).
Applicant argues that if one of ordinary skill in the art were to maximize the Cu and Mg contents of Bes, 2.5 wt% Cu and 2.0 wt% Mg, the resulting copper is below the instantly claimed Cu content.  The examiner cannot concur.  The examiner notes that is unclear how applicant means to use the upper limit of copper to calculate the copper content for claim 6, further it is unclear to the examiner how a copper value of Cu<2.05 resulting from claim 6 is below the instantly claimed Cu content, and furthermore it is unclear to the examiner why one would maximize Cu for meeting claim 6 when to meet claim 6 Cu should be minimized.  The examiner notes that notes that claim 6 merely further limits the Cu, Mg, and Zn and that the Cu, Zn, and Mg of Bes is still further overlapping with the instant claims, which is prima facie obvious per MPEP 2144.05(I).  The examiner notes as an example of the overlap of Bes and the instant claims, that claim 6 can be met using 2.0 wt% Mg, for example using magnesium of 2.0 and Zn of 7.5 gives Cu<(2.7*2.0)-(0.5*7.5)+0.3=5.535-3.75+0.3=1.95, so this would limit Cu<1.95 which overlaps with the copper range of Bes as shown above in Table 1 and the instantly claimed copper range of claim 1.  The examiner notes this example would also give Cu+Mg<1.95+2.0 which gives Cu+Mg<3.95 which the examiner notes overlaps with the Cu+Mg range instantly claimed, therefore the copper and magnesium ranges of Bes do meet the Cu+Mg limitation of instant claim 1.  Further, as discussed above the examiner notes that it would be obvious to one of ordinary skill in the art to use a higher magnesium range for the alloy of Bes which would still overlap with instant claim 6, which is prima facie obvious per MPEP 2144.05(I).  For example using magnesium of 2.05 and Zn of 7.5 gives Cu<(2.7*2.05)-(0.5*7.5)+0.3=5.535-3.75+0.3=2.085, so this would limit Cu<2.085 which overlaps with the copper range of Bes as shown above in Table 1 and the instantly claimed copper range of claim 1.  The examiner notes this example would also give Cu+Mg<2.085+2.05 which gives Cu+Mg<4.135 which the examiner notes overlaps with the Cu+Mg range instantly claimed.
Applicant argues that the term “a minimum life without failure” is not indefinite because one of skill in the art would understand that “failure” here means that the tensile specimen submitted to a load in a corrosive environment does not fail.  The examiner cannot concur.  As discussed above, the term is indefinite because it is unclear what exactly “fail” is defined as, because failure under a load could be defined as fracture, non-ductile fracture, necking, plastic deformation, cracking, or something else.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        

/NICHOLAS A WANG/Primary Examiner, Art Unit 1734